FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 April 11, 2011 (CIK #0000876441) Mr. Jim OConnor U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Franklin Templeton International Trust ("Registrant") (Franklin Templeton Global Allocation Fund) File Nos. 033-41340 and 811-06336 Dear Mr. OConnor: On March 17, 2011, pursuant to Rule 485(a)(2) under the Securities Act of 1933, as amended, the above-referenced Registrant filed Post-Effective Amendment No. 34 to the Registrant's Registration Statement on Form N-1A (the "Amendment"), Acceptance Number: 0001379491-11-000305. The Amendment was filed in order to register shares of a new series of the Registrant for public sale under the 1933 Act. The new series was to be called Franklin Templeton Global Tactical Asset Allocation Fund, but it has been decided to shorten the name as follows: The Funds name is now Franklin Templeton Global Allocation Fund. If you have any questions or comments, please contact me at 650-312-2018. Sincerely, Franklin Templeton International Trust /s/ Steve J. Gray Steven J. Gray Vice President and Assistant Secretary
